UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4843
NICHOLAS PAEZ LOPEZ,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-61)

                      Submitted: August 24, 2001

                      Decided: September 7, 2001

      Before LUTTIG and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

John M. Tutterow, LAW OFFICES OF JOHN M. TUTTEROW, for
Appellant. Robert J. Conrad, Jr., United States Attorney, Gretchen
C.F. Shappert, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.
2                       UNITED STATES v. LOPEZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Nicholas Paez Lopez appeals his conviction and the 57-month sen-
tence imposed by the district court following his guilty plea to con-
spiracy to possess with intent to distribute cocaine,
methamphetamine, and marijuana. Lopez’s counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that
there are no meritorious issues for appeal, but raising the issue of
whether Lopez received ineffective assistance of counsel during the
proceedings below. Although advised of his right to do so, Lopez has
not filed a pro se supplemental brief. We dismiss.

   Lopez signed a written plea agreement in which he agreed to waive
his right to contest either his conviction or sentence in any direct
appeal or post-conviction proceeding, except on the grounds of inef-
fective assistance of counsel or prosecutorial misconduct. A defen-
dant may waive the right to appeal if that waiver is knowing and
intelligent. United States v. Attar, 38 F.3d 727, 731 (4th Cir. 1994).
In determining whether a waiver is knowing and intelligent, we exam-
ine the background, experience, and conduct of the defendant. If the
district court fully questions a defendant during the plea colloquy pur-
suant to Rule 11 of the Federal Rules of Criminal Procedure, regard-
ing the waiver of his right to appeal, generally the waiver is valid and
enforceable. United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.
1991).

   The transcript of Lopez’s Rule 11 hearing reveals that he under-
stood the full significance of the waiver provision of his plea agree-
ment. The prosecutor summarized the plea agreement, including the
terms of the waiver provision. Lopez maintained, through his inter-
preter, that he had reviewed the written plea agreement, which he
signed, with his attorney. The magistrate judge specifically ques-
tioned Lopez’s understanding that he was waiving his right to appeal
                       UNITED STATES v. LOPEZ                        3
his conviction and sentence. Lopez stated that he understood he was
waiving his right to appeal. Lopez further indicated that he was satis-
fied with his attorney’s representation. On these facts, we find that
Lopez’s waiver was knowingly and voluntarily given.

   The only claim Lopez raises in his Anders brief is a general asser-
tion that counsel was ineffective in the proceedings below. Claims of
ineffective assistance of counsel, however, are better raised in
motions pursuant to 28 U.S.C.A. § 2255 (West Supp. 2001), where,
as here, it does not appear conclusively on the trial record that the
defendant was provided ineffective representation. United States v.
Hoyle, 33 F.3d 415, 418-19 (4th Cir. 1994).

   We have examined the entire record in this case in accordance with
the requirements of Anders, and find no meritorious issues for appeal.
We therefore dismiss the appeal of Lopez’s conviction and sentence.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          DISMISSED